DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reduced diameter of the piercing element being smaller than the support element as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite limitations to the septum of a human nose.  The limitations are considered to be claiming the piercing along with the septum of the human nose.  For example, the limitations “the piercing element passing through the septum”, “the support element coupled to the piercing element and contacting both sides of the septum in a position wherein the contact is not visible from outside the nose”, “the decorative element is visible from outside the nose”, and “the support element acts to restrict lateral movement of the piercing element and maintain the decorative element in a symmetrical position relative to the nose” all are linking the piercing to the septum of the human nose, i.e., are claiming the human nose.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “the contact” lacks antecedence.
In claim 8, line 1, “the contact” lacks antecedence.  In line 2, “the inward curve” lacks antecedence.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 8-9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Yokota, JP 2003319807 A.  Yokota discloses a jewelry article that can be inserted through the septum having a piercing element.   The piercing element is the section of the article that connects the two support elements (2b, 4).  This section can be placed through an aperture in the septum of a nose.  The support elements (2b, 4 in figures 2 and 5) are coupled to the piercing element and are capable of contacting both sides of the septum in a position wherein the contact is not visible from outside the nose.  A decorative element (3, figures 1-3) is coupled to the support element at a connection aperture (2a). Wherein, the decorative element (3) would be visible from outside the nose.  The support element acts to restrict lateral movement of the piercing element and maintain the decorative element in a symmetrical position relative to the nose when the septum piercing is worn, i.e., the support element can maintain the decorative element (3) in a symmetrical position with regard to the outermost portion (tip of the nose) and inner most portion of the nose (where the nose contacts the face).

    PNG
    media_image1.png
    425
    1025
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota, JP 2003319807 A.  
Regarding claim 2, Yokota discloses the piercing element and the support element an integral piece made of separate parts.  It is old and well known to make an integral article that is made of separate parts to be made as a single unitary part to save on manufacturing cost and to improve the reliability of the product by preventing separation of the parts.  Therefore, it would have been obvious to make Yokota’s integral jewelry article as a unitary piece of jewelry.
Regarding claim 3, Yokota discloses a removable and replaceable decorative element (3).
Regarding claim 4, Yokota discloses the decorative element (3) being attached to the article with a friction fit.  It is old and well known that these type of decorative elements can be attached via a threaded connection.  It is also old and well known that a fiction fit and a threaded connection are obvious design equivalents, i.e., they both reliably attach the decoration element to the jewelry article.  Therefore, it would have been obvious to use a threaded connection in place of Yokota’s friction fit coupling to reliably and removably attach decorative elements to the jewelry article.
Allowable Subject Matter
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677